DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2017060513 (WO’513).
Re: claims 1, 2, and 7-9.  WO’513 shows in figure 1 a brake carrier 1 for a disc brake with a brake disc 3 shown in figure 6, the brake carrier comprising:



wherein the clamping-side bridge strut 21b and the reaction-side bridge strut 21a are connected together via a first connecting web or portion shown at a first or left end of the brake carrier 1 in the area of 22a, and the clamping-side bridge strut 21b and the reaction-side bridge strut 21a are connected together via a second connecting web or portion at a second or right end of the brake carrier 1 in the area of element 22b,

the brake carrier 1 further comprising a brake pad receiving side including a first brake carrier horn 6b, a second brake carrier horn 6a, a third brake carrier horn 7b, and a fourth brake carrier horn 7a, horns 6b, 6a, 7b, 7a, and including a brake carrier underside shown underneath the area opposite the brake pad receiving side,

wherein the clamping-side bridge strut 21b has a first chamfer or underside angled portion shown in the area of 218 shown in figure 12b and discussed in lines 130-131 of the English translation



wherein the reaction-side bridge strut 21a has a second chamfer or underside angled portion on the brake carrier 1 as discussed in lines 126-127 and 130-131 of the English translation and the second chamfer of the reaction-side bridge strut 21a is arranged so as to be continuous starting from the first brake carrier horn 6b to the second brake carrier horn 6a, but is silent with regards to the second chamfer being tilted by a second angle wherein the first and second angles are angled at different degrees.

	The cited section of the WO’513 reference describes that at least one of the bridge struts is provided with at least one side tilted by an angle.  Examiner notes that the phrase “at least one of the bridge struts” includes an embodiment in which both bridge struts include a tilted surface or chamfer.  With regards to the tilt angles being angled at different degrees, Examiner notes that it would have been obvious to try tilting the two angles at different degrees because one would be choosing from a finite number of identified, predictable solutions with a reasonable expectation of success   i.e. 1. tilting the chamfers at the same degree or 2. tilting the chamfers at different degrees or 3. not tilting one or both of the chamfers.  See KSR Int’l Co. v. Teleflex Inc., 550 US 398 (2007).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the chamfers to have been 

WO’513 shows in figures 1 and 12b the limitation wherein the brake carrier 1 has a virtual plane and a virtual second plane to the same extent as Applicant’s and the first chamber of the clamping side bridge strut 21b is tilted by a first angle B(xi) relative to the first plane as shown in 12b and as described in lines 130-131 of the English translation, and the second chamfer of the reaction side bridge strut 21a is tilted by a second angle B(xi) relative to the second plane as described in lines 130-131 since in one embodiment at least one of the bridge struts is provided with at least one side tilted by an angle which includes two bridge struts provided with at least one side tilted by an angle. With regards to the range of the angle of tilt of the chamfers see lines 138-139 of the English translation which includes a range of 1 to 20 degrees which has values within the instant invention’s recited range of 1.5 to 10 degrees or 15 degrees.
Re: claims 5 and 6.  WO’513 shows in figure 12c the use of a first chamfer shown on the right side of a


[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    735
    1233
    media_image1.png
    Greyscale



clamping side bridge strut shown at 21b having a first lug or projection shown below the line in the annotated version of figure 12c parallel to the brake carrier axis to the same extent as Applicant’s and the second chamfer shown on the left side of the reaction side bride strut shown at 21a having a second lug or projection shown below the respective line in the annotated version of figure 12c parallel to the brake carrier axis.
   Allowable Subject Matter
Claim 10 is allowed.


Response to Arguments
Applicant's arguments filed 12/9/21 have been fully considered but they are not persuasive.  Applicant argues that WO’513 does not disclose or suggest different angles from different virtual planes where the clamping side angle is greater than the reaction side angle.  First, Examiner notes that WO’513 shows in figure 12b an arrangement in which the clamping side angle in the area of 21b is greater than the reaction side angle 21a which appears close to zero compared to the angle in the area of 21b.  
Next, Applicant acknowledges that WO’513 includes the language “at least one of the bridge struts parallel to one another is provided with at least one side tilted by an angle” (see lines 126-127 of the English translation of WO’513 filed 8/11/20), but then argues that every figure in WO’513 that has an angle is limited to the clamping side strut.  Examiner notes that while the drawings only show a tilted angle at the clamping side strut, the fact remains that the prior art reference clearly teaches that at least one of the bridge struts is provided with at least one side tilted by an angle and that it is obvious to one of ordinary skill in the art that  “at least one of the bridge struts” can encompass both of the bridge struts depending on the particular application  Applicant continues to argue that the tilted surface is limited to the clamping side bridge strut 21b; however, in the passage of the WO’513 translation cited by Applicant on pg. 10 of the remarks filed 12/9/21 the reference makes clear that the invention is not restricted by the exemplary embodiments.  Examiner reiterates that the invention can be modified to include a tilted angle on both bridge struts as taught by WO’513 with the use of the 
Applicant then argues that if there were any reason to apply such teaching of a tilted angle on bridge strut 21a, WO’513 would have actually discussed such a variant.  Examiner notes that if WO’513 had explicitly discussed and shown the claimed variant, then WO’513 would have been used in a 102 rejection.  Instead, the reference teaches that the tilted angle may be at the reaction bridge strut by disclosing “at least one of the bridge struts” has a tilted angle.  Not only does WO’513 explain that the tilted angles have the advantage of reducing local stresses which can be present at both the clamping and reaction side of the carrier, but the reference also explains that the tilted angles additionally serve to reduce the amount of material used at the struts which results in an overall weight reduction of the brake carrier and an improvement in the NVH behavior of the carrier (see lines 142-145 of the English translation of WO’513 filed 8/11/20). 
Accordingly, the above rejections have been maintained.      


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






mmb
February 23, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657